 



FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made as of this 29th day of January, 2007 (the “Effective Date”)
by and between Navarre Corporation, a Minnesota corporation (the “Company”) and
Cary L. Deacon, a resident of the State of Minnesota (“Executive”).
W I T N E S S E T H
WHEREAS, Company and Executive previously entered into that certain Amended and
Restated Employment Agreement dated December 28, 2006 (the “Employment
Agreement”);
WHEREAS, the Board of Directors of the Company have determined it to be in the
best interests of the Company to appoint Executive to serve as a Director of the
Company’s Board of Directors while Executive is employed with the Company
pursuant to the terms of the Employment Agreement; and
WHEREAS, Company and Executive now desire to amend the Employment Agreement
pursuant to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Article I of the Employment Agreement is hereby amended by adding thereto the
following new Section 1.02:
“1.02 Directorship. Executive has been appointed as a Director to serve on the
Board of Directors of the Company and to stand for election as a Director by the
shareholders of the Company at the Company’s annual meeting of its shareholders
to be held in 2007, or until the election and qualification of his successor,
subject to prior retirement, resignation, death or removal from office.
Executive hereby agrees that, if requested to do so by the Board of Directors,
Executive shall tender his resignation as a director concurrent with the
termination of his employment with the Corporation for any reason. This
Section 1.02 shall survive the termination or expiration of the Employment
Agreement.”
2. The parties hereto hereby acknowledge and agree that except as expressly
amended hereby, the Employment Agreement remains in full force and effect in
accordance with its terms, and that this Amendment, together with the Employment
Agreement, reflects the entire agreement of the parties hereto.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

              NAVARRE CORPORATION   EXECUTIVE
  By:     /s/ J. Reid Porter   /s/ Cary L. Deacon         J. Reid Porter Cary L.
Deacon      Its:   Executive Vice President and
Chief Financial Officer     

